PELLEGRINI, Judge,
concurring.
I concur with the majority opinion but write separately to state that I believe the result would have been different if the arbitrator had not imposed that the ten months the employee was separated from service as a disciplinary suspension, but rather found that the disciplinary action was totally unjustified and awarded back pay for the entire separation. If that had been the decision, the arbitrator would then have placed the employee back to work as if there was no break in service, thereby making City of Philadelphia Civil Service Regulation 9.1411 legally inapplicable.